Citation Nr: 1636802	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  96-33 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder claimed as posttraumatic stress disorder (PTSD) and depression.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1983 to May 1984 and from August 1991 to May 1992.

This matter is on appeal from a September 1995 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

A claim of entitlement to service connection for a gastroesophageal disorder, claimed as a hiatal hernia and gastroesophageal reflux disease, was previously on appeal, however, in May 2014, the Appeals Management Center granted entitlement to service connection for a gastroesophageal disorder, claimed as a hiatal hernia and gastroesophageal reflux disease.  As such, that issue has been resolved, and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issue of entitlement to service connection for varicose veins, venous insufficiency, and edema of the legs was raised by the Veteran in a January 2015 claim, and adjudicated by the Agency of Original Jurisdiction (AOJ) in a July 2015 rating decision which denied service connection.  The claims folder reflects that in September 2015, the Veteran filed a timely notice of disagreement (NOD) with respect to the issue of venous insufficiency of the left leg.  The electronic Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran filed the aforementioned NOD, thus, as receipt of the NOD has been acknowledged by the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS and VBMS reflect that the NOD has been recognized and that additional action is pending at the RO with regard to the Veteran's claim of venous insufficiency of the left leg, Manlincon is not applicable in this case.

This issue was previously remanded by the Board in December 2000, August 2005, May 2007, October 2012, December 2013, and June 2015.  Regarding the most recent Remand decision, this appeal was remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, to schedule the Veteran for a videoconference hearing before a Veterans Law Judge (VLJ).  The RO substantially complied with this request, having scheduled the Veteran for a hearing for which he did not show.  However, for the reasons discussed below, good cause has been shown to provide the Veteran with another opportunity to be heard before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified before the undersigned in April 2000 and before a second Veterans Law Judge in April 2006.  Transcripts of both hearings are of record.   VA regulations require that any Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  If more than one Veterans Law Judge has conducted a hearing, the matter will be decided by a three-member panel.  38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2015).  Additionally, a veteran is entitled to have an opportunity for a hearing before all Veterans Law Judges who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

In June 2013, after the Board received notice that the Veteran was incarcerated, a letter was sent to the detention center where he was last known to be in custody, informing him of his right under Arneson to a hearing before a third Veterans Law Judge.  This letter also specifically informed him that if no response was received within 30 days, the Board would presume that a third hearing was not desired.  No response was received within 30 days, and the Veteran was presumed to have waived his right to a hearing before the third signing Veterans Law Judge.

Since that time, the Veterans Law Judge who conducted the April 2006 hearing has retired.  While a decision could have been issued with only one Veterans Law Judge, 38 U.S.C.A. § 7102, the Board notified the appellant of the Veterans Law Judge's retirement in March 2015.  In April 2015, the appellant submitted a request for a new video conference hearing.  

A review of the record reveals that following the Board's June 2015 remand decision, the Veteran was notified that a videoconference hearing had been scheduled for March 14, 2016 at the VA regional office in Cleveland, Ohio.  See January 2016 VA notification letter.  The Veteran confirmed receipt of his notice and his intent to appear during a February 2016 telephonic discussion with the VA.  See February 2016 Report of General Information ("he confirmed that he received both of his letters...he will be down at the Cleveland Regional Office by 08:00 on March 14th."  The Veteran's case file reflects that he was a "no show" for the March 14, 2016 videoconference hearing.  Via correspondence dated March 25, 2016, the Veteran notified the RO of the need to reschedule the hearing because of his being "more or less immobilized due to a combination of mental and physical disabilities."  See March 25, 2016 VA Form 21-4138.  The Veteran explained that he suffers from intervals of "homebound status" as reflected in his medical records.  

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2014), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.  

The Veteran or her representative may request a change in the hearing date in writing within 60 days of the date of the notification letter or not later than two weeks prior to the scheduled hearing date, whichever is earlier.  38 C.F.R. §§ 20.702(c)(1).  After the timeframe described, the hearing date becomes fixed and an extension of time for appearance at a hearing will only be granted for good cause.  38 C.F.R. §§ 20.702(c)(2).  In the current case, based on the information included in the Veteran's March 25, 2016 written request, and as reflected in his VAMC medical records the Board finds that good cause has been shown and that the Veteran's requested videoconference hearing should be scheduled.  See i.e. March 2016 VAMC Psychiatry Outpatient Note ("Pt states that since his last visit, he has experienced about 2 bouts of depression lasting about 4 days...during this time he stays indoors, doesn't answer his phone, prefers to be alone in his apartment and not leave.")  Thus, under the circumstances, the Board finds that good cause has been shown to warrant a rescheduling of his hearing.  38 C.F.R. § 20.702(c)(2).


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing to be held at the RO before a Veterans Law Judge via video conference at the earliest opportunity possible.  38 U.S.C.A. § 7107 (West 2014).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


